 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JOHN HARDNEY,                                      No. 2:17-cv-2462 MCE AC P
12                       Plaintiff,
13           v.                                          ORDER
14    T. GRIFFITH, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 24, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 10. Plaintiff has

23   not filed objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed October 24, 2018, (ECF No. 10) are

28   ADOPTED in full;
                                                         1
 1          2. Plaintiff’s due process claims against defendants CSP-SAC Lt. R. Cross, MCSP
 2   Warden J. Lizarrago, and CDCR Secretary S. Kernan, are DISMISSED without leave to amend;
 3          3. Plaintiff’s RICO claims and state claim for intentional interference with prospective
 4   economic advantage are DISMISSED without leave to amend; and
 5          4. Defendants Cross, Lizarrago and Kernan are DISMISSED from this action.1
 6          5. This action shall proceed on Plaintiff’s remaining claims.
 7          IT IS SO ORDERED.
 8   Dated: February 20, 2019
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
     1
       As plaintiff was previously informed, his election to proceed on the original complaint is
27   construed as plaintiff’s agreement to the voluntary dismissal, without prejudice, of defendant
     Cross from this action. See ECF No. 10 at 15 ¶ 5. Defendants Lizarrago and Kernan are
28   dismissed from this action with prejudice.
                                                       2
